—Appeal from a decision of the Workers’ Compensation Board, filed February 13, 1997, which ruled that claimant did not sustain a causally related disability and denied his claim for workers’ compensation benefits.
Claimant suffered a work-related injury to his back in 1990 and received workers’ compensation benefits for the time period from November 19, 1990 to March 1, 1991. In April 1993, claimant again injured his back, this time, while shoveling snow at his residence. Claimant applied for workers’ compensation benefits on the ground that his 1993 back injury was causally related to his compensable back injury of 1990. The Workers’ Compensation Board disagreed, ruling that claimant’s 1993 injury was unrelated to his earlier injury. We affirm. Substantial evidence in the form of testimony given by two physicians who examined claimant was sufficient to support the finding that there was no nexus between claimant’s 1993 back injury and his back injury of 1990 (see, Matter of Panagiotatos v Eastman Kodak Co., 222 AD2d 877, 878). Hence, the Board’s ruling must be affirmed.
Mercure, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.